Title: Thomas Boylston Adams to John Adams, 14 July 1794
From: Adams, Thomas Boylston
To: Adams, John


          
            Philadelphia 14th: July [1794]
          
          Your kind Letter by my Brother was delivered a few days since; as the proposal it contains is of very considerable importance, I have taken time to consider it before I returned an answer. As you have been good enough to leave it in my option whether to adopt the plan, or not, I shall express my sentiments with the freedom which your indulgence seems to authorize. I am sensible that a young man, just commencing his career in the line of a Profession, should have no local attachments but such as are founded on the superior advantages, immediate or remote, which one spot may claim over another; Nor should favorable prepossessions be indulged, farther than they are subservient to his interest. My prospects in the Profession as yet, are not of that flattering nature, which would induce me to forego an offer of greater advantage in another place; but from mature deliberation on the idea of removal to the Office of my Brother in Boston, and consultation with him on the subject, I am induced to believe, that my continuance here will be most favorable to my interest. I have occupied an Office nearly opposite my Lodgings, for three weeks past; for which I am to pay at the rate of Seventeen Pounds pr Ann; I have the use of a Library belonging to a young man, who was my predecessor, and who gave up the Office for my accomodation, sooner than he otherwise would have done, and entrusted me with the management of several causes yet unsettled on his Dockett. These are the inducements which opperate on my mind for remaining in Philadelphia, and tho they are in some

measure circumstances of a casual nature, the least I can do is to think them fortunate. I have felt more satisfaction in the three weeks attendance on my Office, than for Six months past; & tho my consequence hitherto has depended on my own opinion, at least I have enjoyed some satisfaction in the anticipation of its further extension. In making this choice, I renounce the satisfaction which a nearer residence to my Parents would afford—but so long as the Office you hold requires your attendance at this place for some months in the year, I shall enjoy the pleasure & benefit of your company. Here I have already made a begining in the Profession—in Boston I am unknown— Here I have qualifyed myself in some degree for the Practice in this state—In Massachusetts I should have to learn the first rudiments— But droping the parralell I will close with observing, that at all times I shall pay obedience to the commands of my Parents, tho’ in a matter of option I may give my reasons without reserve for not closing with their proposals.
          With much affection / your Son
          
            Thomas B Adams.
          
        